[Cite as Disciplinary Counsel v. Ranke, ___ Ohio St.3d ___, 2015-Ohio-4799.]




                          DISCIPLINARY COUNSEL v. RANKE.
[Cite as Disciplinary Counsel v. Ranke, ___ Ohio St.3d ___, 2015-Ohio-4799.]
(No. 2011-0379—Submitted November 17, 2015—Decided November 24, 2015.)
                          ON PETITION FOR REINSTATEMENT.
                                ____________________
         {¶ 1} This cause came on for further consideration upon the filing on
January 16, 2015, of a petition for reinstatement by respondent, Carolyn Kaye
Ranke, Attorney Registration No. 0043735.             In accordance with Gov.Bar R.
V(25)(E), respondent’s petition for reinstatement was referred to the Board of
Professional Conduct. The board filed its final report in this court on October 6,
2015, recommending that respondent be reinstated to the practice of law in Ohio.
No objections to said final report were filed, and this cause was considered by the
court.
         {¶ 2} Upon consideration thereof, it is ordered by this court that the petition
for reinstatement of respondent is granted and that respondent, Carolyn Kaye
Ranke, last known business address in Cleveland, Ohio is reinstated to the practice
of law in Ohio.
         {¶ 3} It is further ordered by the court that respondent be taxed the costs of
these proceedings in the amount of $653.92, less the deposit of $500.00, for a total
balance due of $153.92, payable by cashier’s check or money order by respondent
on or before 90 days from the date of this order. If costs are not paid on or before
90 days from the date of this order, interest at the rate of 10 percent per annum will
accrue until costs are paid in full. It is further ordered that if costs are not paid in
full on or before 90 days from the date of this order, the matter may be referred to
the Attorney General for collection and respondent may be found in contempt and
suspended until all costs and accrued interest are paid in full. It is further ordered
                             SUPREME COURT OF OHIO




that respondent is liable for all collections costs pursuant to R.C. 131.02 if the debt
is certified to the Attorney General for collection.
       {¶ 4} It is further ordered by the court that within 90 days of the date of this
order, respondent shall reimburse any amounts that have been awarded against
respondent by the Lawyers’ Fund for Client Protection pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered by the court that if after the date of this order the
Lawyers’ Fund for Client Protection awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Lawyers’ Fund for Client Protection within 90 days of the notice of such award.
       {¶ 5} It is further ordered that all documents filed with this court in this case
shall meet the filing requirements set forth in the Rules of Practice of the Supreme
Court of Ohio, including requirements as to form, number, and timeliness of filings.
All case documents are subject to Sup.R. 44 through 47, which govern access to
court records.
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           ________________________




                                          2